DETAILED ACTION
Examiner acknowledges talking to Attorney on the 27th of May 2022 for an Examiner’s amendment. However, on closer review, Examiner decided to maintain both obviousness rejections, for the reasons stated below. 
Therefore, this action is made Final, but a recordation of the interview with Attorney is enclosed (See interview summary form). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Current Status of 16/972,288
This Office Action is responsive to the amended claims of 04/13/2022, and to the applicant’s response of 04/13/2022. 
Currently amended claims 6-13 have been examined on the merits. 
Priority
This application is a 371 of PCT/JP2019/022538, filed 06/06/2019, which claims foreign priority to JP2018-108728, filed 06/06/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
A review of the file wrapper indicates a Japanese language foreign priority document. However, since it is not in English, a judgement cannot be made as to whether it supports the instant claims, which is required to perfect foreign priority. The conditions of 35 U.S.C. § 119(a)-(d) or (f) are not met.
 Therefore, the effective filing date for the instant claims is the international filing date of 06/06/2019. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2021 and 04/13/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of 04/13/2022. 
The Examiner has reviewed the claim amendments and Reply of 04/13/2022. 
Applicants revised claim 6 by getting rid of the premature period thereby rendering moot the claim objection made in (see page 2 of) the previous Office Action.
Applicants removed all parentheticals surrounding limitations thereby rendering moot the claim objections made in (see page 2 of) the previous Office Action.
The obvious rejection against claim 6 through 7 as being unpatentable over LARIA in view of MADAK (page 4 of the previous Office Action) is maintained. The examiner has reviewed applicants remarks of 04/13/2022 and finds these remarks unpersuasive. 
Applicants submit that MADAK teaches use of DHODH inhibitors to treat glioma as being unpredictable. 
However, examiner disagrees. There is teaching that glioma is correlated with high expression levels of DHODH mRNA expression (MADAK p115-116). 

Applicants argues the timing of MADAK in 2019 and LARIA published in 2009. 
However, examiner disagrees. So long as both MADAK and LARIA are prior art, the date of publication is not relevant to determining whether the combination makes the claimed invention obvious. 

Applicants argue next that one would have been daunted by the plethora of ineffective DHODH inhibitors, and would have been discouraged to experiment with the compounds of LARIA. 
However, examiner disagrees. This is not persuasive because in the conclusion of MADAK (page 127) expressively states that DHODH is a promising anti-cancer target and that inhibition of DHODH is pharmacologically relevant in several diseases including cancer.  MADAK further states that there is considerable optimism surrounding DHODH-targeted therapy for cancer (page 127 conclusion). 
 	For the reasons above, the obviousness rejection for claims 6-7 is maintained. See original rejection reproduced below. This rejection is properly made final since it is merely being maintained. 
The obvious rejection against claim 6 through 13 as being unpatentable over HEATON in view of TANAKA is maintained. The examiner has reviewed applicants remarks of 04/13/2022 and finds these remarks unpersuasive. 

Applicant argues that the compound of Example 463 of TANAKA is a poor inhibitor of TNF-alpha compared to other disclosed compounds because it was not disclosed in the list of good inhibitors. 
However, the examiner disagrees. The standard is reasonable expectation of success. TANAKA did not explicitly say that the compound of Example 463 is a poor inhibitor. 

Applicants argue that the Office Action overstates the disclosure of HEATON with regards to the use of TNF-alpha inhibitors to treat glioma. 
However, the examiner disagrees. It is not correct to argue that the disclosed compound acts on a wide variety of signals in animal cells. The same paragraph also suggests the use of the compounds against glioma cancer cells (HEATON page 7 line 19). 
	For the reasons above, the obviousness rejection for claims 6-13 is maintained. See original rejection reproduced below. This rejection is properly made final since it is merely being maintained.

Claim Rejections - 35 USC § 103 – Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 are rejected under 35 U.S.C 103 as being unpatentable over 
LARIA (WO 2009/021696 A1, referenced in IDS of 03/04/2021) 
in view of 
MADAK (Joseph T. Madak et al, “Revisiting the role of dihydroorotate dehydrogenase as a therapeutic target for cancer”, 2019, Pharmacology & Therapeutics, Volume 195, https://doi.org/10.1016/j.pharmthera.2018.10.012, previously provided to applicants).  
Determining the scope and contents of the prior art.
For claim 6, LARIA teaches the compound, 5-methyl-2-(quilolin-3-ylamino)benzoic acid, in example 16 on page 85. 5-methyl-2-(quilolin-3-ylamino)benzoic acid is the same as the instant claim’s formula 1 when G1 is CH, R1 is methyl group, and R2 is quinolyl group, which is a bicyclic condensed heterocyclic group. 
For claim 7, LARIA teaches instant application’s R1 group of a C3 cycloalkyl group, shown in example 15 page 85 and described on page 4. LARIA teaches the C3 cycloalkyl group as an equivalent substitution in the R1 group for example 16. 
LARIA also teaches these compounds as dihydroorotate dehydrogenase inhibitors (Abstract, page 1) and being useful in treating brain tumors (page 3 line 21). 
MADAK teaches that high grade glioma tumors have a higher DHODH mRNA expression levels and teaches using dihydroorotate dehydrogenase inhibitors in treating glioma (page 112 and abstract). 
Ascertaining the differences between the prior art and the claims at issue.
While LARIA teaches 5-methyl-2-(quilolin-3-ylamino)benzoic acid (page 85) and treating brain cancer (page 3 line 21), LARIA does not specifically teach treating glioma.  
While MADAK teaches that high grade glioma tumors have a higher DHODH mRNA expression levels and teaches using dihydroorotate dehydrogenase inhibitors in treating glioma (page 112 and abstract), MADAK does not teach all the limitations of the instant claims. 
Resolving the level of ordinary skill in the pertinent art.
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of combination anti-cancer therapeutics useful for treating gliomas, and possesses the technical knowledge necessary to make adjustments to the therapeutics to optimize/enhance the pharmacokinetic properties of the compounds of formula (1) and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination therapeutics and understands the solutions that are widely-known in the art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
One of ordinary skill in the art would find it obvious before the effective filing date of the claimed invention to select glioma as the particular brain tumor disease since MADAK teaches glioma tumors can be treated using dihydroorotate dehydrogenase inhibitors.  One of ordinary skill in the art would have a reasonable expectation of treating glioma with the compounds disclosed in LARIA because they are disclosed as dihydroorotate dehydrogenase inhibitors, which MADAK teach can be used to treat gliomas.
Therefore, the combination of references teaches claims 6 and 7.

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over 
HEATON (WO 2006/032086 A1, previously provided to applicants),
in view of 
TANAKA (US  20150299189 A1, as reference on the IDS filed on 03/04/2021).
Determining the scope and contents of the prior art.
HEATON teaches compounds of formula 1 for treating cancer (page 1 line 18). Furthermore, HEATON teaches treating glioma (page 7 line 19) with a TNF-alpha inhibitor (page 31 lines 9-18). 
TANAKA teaches compound 2-((7-([1,1'-biphenyl]-2-yl)- 1-methyl-1H-indol-5-yl)amino)-5-cyclopropylnicotinic acid in example 463’s formula 710 on page 245. Formula 710 meets the limitations of formula 1 of the instant application where R1 is C3 cycloalkyl group, G1 is N, where R2 is optionally substituted bicyclic condensed hydrocarbon ring group of formula (3-1) where X1a is CR5 when R5 is an optionally substituted aryl group, X2a and X3a are CH, and R4a is C1 alkyl group. Formula 710’s R2 group is also formula (5) of the instant application where R5c is an optionally substituted aryl group and R4c is C1 alkyl group. 
Ascertaining the differences between the prior art and the claims at issue.
While HEATON teaches using TNF-alpha inhibitors to treat glioma (page 7 line 19 and page 31 lines 9-18), HEATON does not teach compounds of the instant formula (1) as a TNF-alpha inhibitor. 
While TANAKA teaches formula 710 as a TNF-alpha inhibitor (page 245), TANAKA does not teach using it to treat glioma. 
Resolving the level of ordinary skill in the pertinent art.
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of combination anti-cancer therapeutics useful for treating gliomas, and possesses the technical knowledge necessary to make adjustments to the therapeutics to optimize/enhance the pharmacokinetic properties of the compounds of formula (1) and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination therapeutics and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to substitute the TNF-alpha inhibitors taught in HEATON for the TNF-alpha inhibitors taught in TANAKA, such as formula 710, with a reasonable expectation of success. It is obvious to substitute one TNF-alpha inhibitor for another to obtain predictable results in the treatment of glioma. Additionally, there are a finite number of TNF-alpha inhibitors known; it is obvious to try the other TNF-alpha inhibitors in the treatment of glioma.  See MPEP 2144.06II. 
Therefore, the combination of references teaches claims 6-13. 
These obviousness rejections are properly being made final as they are being maintained for the reasons stated above. 

New claim objections 
The following claim objections are being made in an effort to get the applicants to show the points of attachments of various rings as per the attempted examiner’s amendment of May 27, 2022:
Claim 6 is objected to for containing the illustrations “
    PNG
    media_image1.png
    179
    514
    media_image1.png
    Greyscale
” because these illustrations lack a squiggly mark which should denote the point of attachment to the genus formula (1). Examiner highly recommends using squiggle marks, such as -- 
    PNG
    media_image2.png
    177
    504
    media_image2.png
    Greyscale
, wherein squiggle denotes the point of attachment of (2-1) and (2-2) to R2 of genus formula (1) -- .. 
Claim 8 is objected to for containing the illustrations “ 
    PNG
    media_image3.png
    166
    477
    media_image3.png
    Greyscale
” because these illustrations lack a squiggle mark which denotes the point of attachment to the genus formula (1). Examiner highly recommends using squiggle marks, such as -- 
    PNG
    media_image4.png
    243
    480
    media_image4.png
    Greyscale
, wherein squiggle denotes the point of attachment of (3-1) and (3-2) to R2 of genus formula (1) --.
Claim 8 is objected to for containing the illustrations “
    PNG
    media_image5.png
    187
    299
    media_image5.png
    Greyscale
” because these illustrations lack a squiggle mark which denotes the point of attachment to the genus formula (1). Examiner highly recommends using squiggle marks, such as -- 
    PNG
    media_image6.png
    187
    299
    media_image6.png
    Greyscale
 , wherein squiggle denotes the point of attachment of (4) to R2 of genus formula (1) --.
Claim 9 is objected to for containing the illustrations “ 
    PNG
    media_image3.png
    166
    477
    media_image3.png
    Greyscale
” because these illustrations lack a squiggle mark which denotes the point of attachment to the genus formula (1). Examiner highly recommends using squiggle marks, such as -- 
    PNG
    media_image4.png
    243
    480
    media_image4.png
    Greyscale
, wherein squiggle denotes the point of attachment of (3-1) and (3-2) to R2 of genus formula (1) --.
Claim 9 is objected to for containing the illustrations “
    PNG
    media_image5.png
    187
    299
    media_image5.png
    Greyscale
” because these illustrations lack a squiggle mark which denotes the point of attachment to the genus formula (1). Examiner highly recommends using squiggle marks, such as -- 
    PNG
    media_image6.png
    187
    299
    media_image6.png
    Greyscale
 , wherein squiggle denotes the point of attachment of (4) to R2 of genus formula (1) --.
Claim 10 is objected to for containing the illustrations “
    PNG
    media_image7.png
    199
    261
    media_image7.png
    Greyscale
” because these illustrations lack a squiggle mark which denotes the point of attachment to the genus formula (1). Examiner highly recommends using squiggle marks, such as -- 
    PNG
    media_image8.png
    199
    261
    media_image8.png
    Greyscale
, wherein squiggle denotes the point of attachment of (5) to R2 of genus formula (1) --.
Claim 11 is objected to for containing the illustrations “
    PNG
    media_image7.png
    199
    261
    media_image7.png
    Greyscale
” because these illustrations lack a squiggle mark which denotes the point of attachment to the genus formula (1). Examiner highly recommends using squiggle marks, such as -- 
    PNG
    media_image8.png
    199
    261
    media_image8.png
    Greyscale
, wherein squiggle denotes the point of attachment of (5) to R2 of genus formula (1) --.
Claim 12 is objected to for containing the illustrations “
    PNG
    media_image7.png
    199
    261
    media_image7.png
    Greyscale
” because these illustrations lack a squiggle mark which denotes the point of attachment to the genus formula (1). Examiner highly recommends using squiggle marks, such as -- 
    PNG
    media_image8.png
    199
    261
    media_image8.png
    Greyscale
, wherein squiggle denotes the point of attachment of (5) to R2 of genus formula (1) --.
Claim 13 is objected to for containing the illustrations “
    PNG
    media_image7.png
    199
    261
    media_image7.png
    Greyscale
” because these illustrations lack a squiggle mark which denotes the point of attachment to the genus formula (1). Examiner highly recommends using squiggle marks, such as -- 
    PNG
    media_image8.png
    199
    261
    media_image8.png
    Greyscale
, wherein squiggle denotes the point of attachment of (5) to R2 of genus formula (1) --.
Conclusion 
No claims are presently allowable. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
An art search for the genus compound of formula (1) of base claim 6 did not retrieve any new applicable prior art.  See “SEARCH 6” through “SEARCH 8” (Examiner-conducted using Registry, HCaplus, and Casreact databases of STN) in enclosed search notes.
A review of the instant application’s inventor/assignee/owner names within the “SEARCH 8” STN search results did not retrieve any double patent references.
Furthermore, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILLIAN A HUTTER/Examiner, Art Unit 1625            



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625